DETAILED ACTION
Claims 1, 3-11, and 14-21 are pending in this application.
Claims 1, 3-11 and 14-21 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Construction
Claim 1 is directed to “a memory system”, and includes the limitation “perform a host map cache management operation so that the map data is stored in a host map cache included in a host device in response to the activation of a host map cache management function”. Based on the general state of prior art and applicant’s drawings FIG. 1, it appears the host device and host map cache are external to the memory system. For this reason, the host map cache and host device are not in the scope of the claim, and the prior art is not required to teach a host map cache. Claim 14 is also directed to a memory system, yet includes the limitation “a host map cache that is capable of storing the map data separately from the map cache”. The host map cache is not within the scope of the memory system of claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 4, 6-10, 14-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. PGPub No. 2013/0297894) in view of Iwai et al. (U.S. PGPub No. 2018/0074722).

Claim 1
Cohen (2013/0297894) teaches:
A memory system comprising: 
a storage medium configured to store map data; and P. 0057 a lower level of the map is stored in NVM of I/O device; FIG. 1B NVM 199
a controller configured to perform a host map cache management operation so that the map data is stored in a host map cache included in a host device in response to the activation of a host map cache management function and P. 1176-1177 and FIG. 13A I/O device (e.g. SSD 101 of FIG. 1B, see P. 1175) communicates updated map information to the host (host 102 of FIG. 1B, see P. 1175) to update its shadow map (shadow map 108 of FIG. 1B, see P. 1176) as part of Conditional State Restore (analogous to activating host map cache management function) from step 121; P. 1191 state machines of FIG. 13A are implemented via SSD controller 100
configured to selectively deactivate the host map cache management function, P. 1177 and FIG. 13A I/O device selectively communicates map information to the host (i.e. I/O device may choose not to send map information to host, analogous to deactivating the function)
wherein the controller includes a map cache configured to store the map data, and […] FIG. 1B and P. 1094 SSD controller 100 includes Map 141
Cohen does not explicitly state deactivating the host map cache management function when the memory system enters sleep mode.
Iwai (2018/0074722) teaches:
[…] a storage medium configured to store map data; and […] FIG. 1 Nonvolatile memory 40 stores translation table 42
[…] wherein the controller includes a map cache configured to store the map data, and P. 0029 and FIG. 1 part or all of the translation table 42 is stored in the RAM 33, which is within Device controller 30 
deactivates the host map cache management function when an empty space is generated within the map cache as the memory system goes into a sleep mode. P. 0066 when storage device 20 is in standby mode, no changes should be made to translation table 42’ in device use area 12B of the host 10 RAM 12 (ceasing updates is analogous to deactivating host map cache management function); P. 0060 on standby mode, power is not supplied to RAM 33; P. 0071 RAM 33 is a volatile memory (it would be obvious to a person of ordinary skill in the art that the volatile RAM 33 would lose any stored translation table 42 when power is lost, which inherently creates empty space) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen with deactivating the host map cache management function when the memory system enters sleep mode taught by Iwai
The motivation being no reads or writes are performed on the nonvolatile memory during standby mode, so the translation table stored in host memory should not change (See Iwai P. 0065-66)
The systems of Cohen and Iwai are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cohen with Iwai to obtain the invention as recited in claims 1, 4-11.

Claim 4
Iwai (2018/0074722) teaches:
	The memory system of claim 1, wherein the controller deactivates the host map cache management function when the empty space is generated within the map cache as a map cache clear operation is performed on the map cache. P. 0066 when storage device 20 is in standby mode, no changes should be made to translation table 42’ in device use area 12B of the host 10 RAM 12 (ceasing updates is analogous to deactivating host map cache management function); P. 0060 on standby mode, power is not supplied to RAM 33; P. 0071 RAM 33 is a volatile memory (it would be obvious to a person of ordinary skill in the art that the volatile RAM 33 would lose any stored translation table 42 when power is lost, which inherently creates empty space, analogous to map cache clear operation)

Claim 6
Iwai (2018/0074722) teaches:
The memory system of claim 1, wherein the controller deactivates the host map cache management function when a predetermined period of time elapses after the host map cache management function is activated. P. 0092 Upon receipt of an access command, CPU determines whether there is a hit/miss in translation table 42’ (management operation); P. 0097-98 if CPU 32 (of controller 30, see FIG. 1) has not received an access command for a predetermined period of time (deactivation condition), the storage device enters standby mode

Claim 7
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller deactivates the host map cache management function when the memory system is booted up. FIG. 13A and P. 1176 when I/O device is powered on (Activate 1301D), it enters Conditional State Restore from Memory 1321; P. 1177-1178 optionally, updated map information may be sent to the host (analogous to a host map cache management function) in 1322 (i.e. if the updated map information is not sent to host, the host map cache management function is deactivated)

Claim 8
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller activates the host map cache management function when there occurs replacement of map data stored in the map cache. P. 1183 NVM space corresponding to LBAs may be recycled (analogous to replacement), and if the host’s shadow map is not up to date, I/O device determines the new location using the local map (i.e. Map 141); P. 1177 Map 141 may be updated in response to recycling, and the updates are sent to the host’s shadow map (analogous to host map cache management function)

Claim 9
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller performs the host map cache management operation in response to a read request received from the host device. P. 1160 I/O device may update the map in response to a read command, then communicates map updates to the host (analogous to a host map cache management operation)

Claim 10
Cohen (2013/0297894) teaches:
The memory system of claim 9, wherein the controller performs the host map cache management operation by providing the host device with a map data hint indicating map data satisfying a host map cache condition, P. 1160 the I/O device may signal the host via status information (map data hint) that there are pending map updates (analogous to map data satisfying a host map cache condition) from independent I/O device activity
receiving a map data request from the host device, and providing the host device with map data corresponding to a map data request received from the host device. P. 1160 the host may request map updates from I/O device, the map updates are then communicated to the host 

Claim 14
Cohen (2013/0297894) teaches:
A memory system comprising: a storage medium configured to store map data; P. 0057 a lower level of the map is stored in NVM of I/O device; FIG. 1B NVM 199
a controller including a map cache configured to store the map data, FIG. 1B and P. 1094 SSD controller 100 includes Map 141
wherein the controller determines whether there occurs a deactivation condition of a host map cache management function for a host map cache that is capable of storing the map data separately from the map cache, P. 1177 and FIG. 13A I/O device selectively communicates map information to the host (i.e. I/O device may choose not to send map information to host, analogous to deactivating the function)
Cohen does not explicitly state deactivating the host map cache management function when the memory system enters sleep mode.
Iwai (2018/0074722) teaches:
wherein the controller determines whether there occurs a deactivation condition of a host map cache management function for a host map cache that is capable of storing the map data separately from the map cache, and wherein the deactivation condition occurs when an empty space is generated within the map cache as the memory system goes into a sleep mode. P. 0066 when storage device 20 is in standby mode, no changes should be made to translation table 42’ in device use area 12B of the host 10 RAM 12 (ceasing updates is analogous to deactivating host map cache management function); P. 0060 on standby mode, power is not supplied to RAM 33; P. 0071 RAM 33 is a volatile memory (it would be obvious to a person of ordinary skill in the art that the volatile RAM 33 would lose any stored translation table 42 when power is lost, which inherently creates empty space) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen with deactivating the host map cache management function when the memory system enters sleep mode taught by Iwai
The motivation being no reads or writes are performed on the nonvolatile memory during standby mode, so the translation table stored in host memory should not change (See Iwai P. 0065-66)
The systems of Cohen and Iwai are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cohen with Iwai to obtain the invention as recited in claims 14-20.

Claim 15
Iwai (2018/0074722) teaches:
The memory system of claim 14, wherein the controller determines whether there occurs an activation condition of the host map cache management function when there occurs a map cache miss within the map cache in response to a read request provided by a host device, and P. 0072 table cache tag 331 in RAM 33 determines whether a logical to physical address translation for an access (i.e. read command, see P. 0092) exists in cache translation table 42′
wherein the activation condition includes whether there occurs replacement of map data stored in the map cache. P. 0093 when a translation does not exist translation table 42′, the translation table from nonvolatile memory is read into device use area 12B

Claim 16
Iwai (2018/0074722) teaches:
The memory system of claim 15, wherein, when there occurs a host map cache miss within the host map cache in response to the read request and the host map cache management function is activated, P. 0072 table cache tag 331 in RAM 33 determines whether a logical to physical address translation for an access (i.e. read command, see P. 0092) exists in cache translation table 42′
the controller performs a host map cache management operation and then determines whether there occurs a deactivation condition of the host map cache management function. P. 0093 when a translation does not exist translation table 42′, the translation table from nonvolatile memory is read into device use area 12B; P. 0097-98 if CPU 32 (of controller 30, see FIG. 1) has not received an access command for a predetermined period of time (deactivation condition), the storage device enters standby mode 

Claim 17
Iwai (2018/0074722) teaches:
The memory system of claim 16, wherein the controller determines whether there occurs the deactivation condition after performing the host map cache management operation. P. 0097-98 if CPU 32 (of controller 30, see FIG. 1) has not received an access command (management operation) for a predetermined period of time (deactivation condition), the storage device enters standby mode

Claim 19
Iwai (2018/0074722) teaches:
The memory system of claim 16, wherein the deactivation condition occurs when a predetermined period of time elapses after the host map cache management function is activated. P. 0092 Upon receipt of an access command, CPU determines whether there is a hit/miss in translation table 42’ (management operation); P. 0097-98 if CPU 32 (of controller 30, see FIG. 1) has not received an access command for a predetermined period of time (deactivation condition), the storage device enters standby mode

Claim 20
Cohen (2013/0297894) teaches:
The memory system of claim 16, wherein the controller performs the host map cache management operation by providing the host device with a map data hint indicating map data satisfying a host map cache condition, P. 1160 I/O device may signal the host via status information, that there are pending updates to the map due to independent I/O device activity
receiving a map data request from the host device, and providing the host device with the map data satisfying the host map cache condition. P. 1189 updated map information is provided by the I/O device to the host in response to the host requesting map updates

Claim 21
Cohen (2013/0297894) teaches:
A controller of a memory system, the controller comprising a map cache configured to store map data, FIG. 1B and P. 1094 SSD controller 100 includes Map 141 
wherein the controller provides a host device with the map data when a host map cache management function is activated, and P. 1176-1177 and FIG. 13A I/O device (e.g. SSD 101 of FIG. 1B, see P. 1175) communicates updated map information to the host (host 102 of FIG. 1B, see P. 1175) to update its shadow map (shadow map 108 of FIG. 1B, see P. 1176) as part of Conditional State Restore (analogous to activating host map cache management function) from step 121; P. 1191 state machines of FIG. 13A are implemented via SSD controller 100
Cohen does not explicitly state deactivating the host map cache management function when the memory system enters sleep mode.
Iwai (2018/0074722) teaches:
deactivates the host map cache management function when an empty space is generated within the map cache as the memory system goes into a sleep mode. P. 0066 when storage device 20 is in standby mode, no changes should be made to translation table 42’ in device use area 12B of the host 10 RAM 12 (ceasing updates is analogous to deactivating host map cache management function); P. 0060 on standby mode, power is not supplied to RAM 33; P. 0071 RAM 33 is a volatile memory (it would be obvious to a person of ordinary skill in the art that the volatile RAM 33 would lose any stored translation table 42 when power is lost, which inherently creates empty space) 
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen with deactivating the host map cache management function when the memory system enters sleep mode taught by Iwai
The motivation being no reads or writes are performed on the nonvolatile memory during standby mode, so the translation table stored in host memory should not change (See Iwai P. 0065-66)
The systems of Cohen and Iwai are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cohen with Iwai to obtain the invention as recited in claim 21.

Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cohen et al. (U.S. PGPub No. 2013/0297894) in view of Iwai et al. (U.S. PGPub No. 2018/0074722) in view of Nguyen et al. (U.S. Patent No. 8127089).

Claim 5
The systems of Cohen and Iwai do not explicitly state deactivating the host map cache management function when the number of transmissions exceeds a threshold.
Cohen (2013/0297894) teaches:
The memory system of claim 1, wherein the controller manages a number of transmissions of map data to the host map cache in response to the activation of the host map cache management function, and P. 0083 and FIG. 3 when a map miss occurs, a new mapping table is updated to host memory buffer 321 from NAND memories 333a-333d; P. 0081 controller 331 performs the update by storing a new mapping table to host memory buffer 321 (transmission of map data); P. 0073 controller 331 may count the number of map misses
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen and Iwai with deactivating the host map cache management function when the number of transmissions exceeds a threshold taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Cohen, Iwai and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cohen and Iwai with Nguyen to obtain the invention as recited in claim 5.

Claim 18
The systems of Cohen and Iwai do not explicitly state deactivating the host map cache management function when the number of transmissions exceeds a threshold.
Nguyen (8127089) teaches:
The memory system of claim 16, wherein the deactivation condition occurs when a number of transmissions of map data to the host map cache exceeds a threshold value. Col 6 line 50-58 FIFO output logic 140 also includes block count accumulator register 144, which counts the number of blocks in successive transmitted frames (combined with the transmission of map data to the host taught by Cohen) up until a threshold is reached
It would have been obvious to a person with ordinary skill in the art at the effective filing date of the application was filed to include the invention of Cohen and Iwai with deactivating the host map cache management function when the number of transmissions exceeds a threshold taught by Nguyen
The motivation being to limit the amount of blocks transmitted to the host and allow the host to catch-up processing transmitted blocks (See Nguyen Col. 6 line 59 – Col. 7 line 3)
The systems of Cohen, Iwai and Nguyen are analogous because they are from the “same field of endeavor” and from the same “problem solving area.” Namely, they are both from the field of memory systems.
Therefore it would have been obvious to combine Cohen and Iwai with Nguyen to obtain the invention as recited in claim 18.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE WU whose telephone number is (571)272-0257. The examiner can normally be reached 11a-8p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on (571)272-5535. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHANIE WU/Examiner, Art Unit 2133